UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                  v.                             No. 01-4815
JANE ARLENE WHITE,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                W. Earl Britt, Senior District Judge.
                            (CR-99-226)

                   Submitted: February 11, 2002

                       Decided: March 12, 2002

  Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Louis C. Allen, III, Federal Public Defender, Eric D. Placke, Assistant
Federal Public Defender, Greensboro, North Carolina, for Appellant.
Anna Mills Wagoner, United States Attorney, L. Patrick Auld, Assis-
tant United States Attorney, Greensboro, North Carolina, for Appel-
lee.
2                       UNITED STATES v. WHITE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Jane Arlene White appeals the district court’s judgment revoking
her term of supervised release and sentencing her to twenty-four
months in prison. White’s attorney has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), raising one issue but
stating that, in his view, there are no meritorious grounds for appeal.
White filed a pro se supplemental brief addressing the same issue
raised by counsel. Finding no reversible error, we affirm.

   White claims that the district court abused its discretion in impos-
ing a twenty-four month sentence because it exceeded the recom-
mended sentencing range of three to nine months set out in U.S.
Sentencing Guidelines Manual ("USSG") § 7B1.4(a) (2000). We
review the reasonableness of a revocation sentence for abuse of dis-
cretion. United States v. Davis, 53 F.3d 638, 642-43 (4th Cir. 1995).

   Based on our review of the record, we find that the district court
did not abuse its discretion in sentencing White to the statutory maxi-
mum sentence of twenty-four months. The sentencing ranges con-
tained in Chapter Seven of the Guidelines are "non-binding, advisory
guides to district courts in supervised release revocation proceedings."
Davis, 53 F.3d at 642. Once a district court considers Chapter Seven’s
policy statements, the court is free to exercise its discretion to reject
the suggested sentence and impose the statutorily authorized sentence
it deems appropriate. Id. at 642-43. Although the district court did not
explicitly mention the suggested sentencing range in imposing sen-
tence, we find that the issue was "fully presented for determination"
and thus "[c]onsideration is implicit in the court’s ultimate ruling." Id.
at 642.

   As required by Anders, we have examined the entire record and
find no other meritorious issues for appeal. Accordingly, we affirm
                        UNITED STATES v. WHITE                         3
the district court’s judgment. This court requires that counsel inform
his client, in writing, of her right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such a petition would be frivolous,
then counsel may move in this court for leave to withdraw from repre-
sentation. Counsel’s motion must state that a copy thereof was served
on the client. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                            AFFIRMED